

116 HR 3117 IH: Community Access, Resources, and Education for Families Act
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3117IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Ms. Adams (for herself, Ms. Underwood, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Nutrition Act of 1966 to establish a grant program to provide grants to local
			 agencies and clinics to improve the health of mothers and infants, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Community Access, Resources, and Education for Families Act or the CARE for Families Act. 2.Funds for community health partnership outreachSection 17(h) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(h)) is amended by adding at the end the following:
			
				(15)Community health partnerships grants
 (A)Program establishedNot later than 1 year after the date of the enactment of this paragraph, the Secretary shall carry out a grant program to make grants to local agencies and clinics to carry out activities to enhance collaboration between—
 (i)such local agencies and clinics and community health partners, including other health care providers, social services programs, and early childhood learning and care providers, for the purposes of—
 (I)establishing linkages between such entities, such as through participation in community coalitions; (II)facilitating referrals between such entities;
 (III)implementing evidence-based strategies to improve the health of communities, conduct outreach to eligible participants, and promote breastfeeding and access to healthy foods; and
 (IV)increasing awareness among such entities and program participants (including potential program participants) of the eligibility requirements for, and health benefits of, the program; and
 (ii)such local agencies and clinics and other health care providers, including pediatricians, obstetricians-gynecologists, family physicians, advance practice nurses, nurse midwives, community health centers, health departments, hospitals, and rural health clinics, for the purposes of—
 (I)facilitating and improving access to comprehensive prenatal, postnatal, and postpartum care for program participants;
 (II)facilitating certification of eligibility of persons for participation in the program and provision of program benefits at the hospital bedside for eligible postpartum women and infants;
 (III)improving the coordination, quality, and cost effectiveness of health care services; (IV)improving the sharing of information necessary to establish nutritional risk under subsection (b)(8); and
 (V)ensuring consistent nutrition education and breastfeeding messages are provided to program participants.
 (B)ApplicationTo be eligible to receive a grant under this paragraph, a local agency or clinic shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
					(C)Authorization of appropriations
 (i)In generalFrom amounts appropriated under subsection (g), $15,000,000 may be made available to carry out this paragraph for each of fiscal years 2020 through 2025.
 (ii)AdjustmentThe amount specified in clause (i) shall be adjusted annually for inflation by the same factor used to determine the national average per participant grant for nutrition services and administration for the fiscal year under paragraph (1)(B).
 (D)DefinitionsIn this paragraph: (i)ProgramThe term program means the special supplemental nutrition program under this section.
 (ii)Program participantThe term program participant means a participant in the special supplemental nutrition program under this section.. 